Citation Nr: 0713815	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than March 4, 2003 
for the grant of service connection for schizoaffective 
disorder with bipolar features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1988 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1. The veteran's original claim for service connection for a 
chronic undifferentiated schizophrenia was denied in an April 
1993 rating decision.  

2.  The veteran appealed the April 1993 decision; and service 
connection for an acquired psychiatric disorder was denied in 
an August 1997 Board decision.  After a motion for 
reconsideration of the August 1997 Board decision was denied 
in February 1998, the veteran appealed the August 1997 to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion to remand the appeal to the Board, 
in April 1999 an order was issued granting the motion, and 
the Board decision was vacated.  After additional development 
was completed, service connection for an acquired psychiatric 
disorder was again denied in April 2000.  A motion for 
reconsideration of the April 2000 Board decision was denied 
in September 2000.     

3.  The veteran did not appeal the April 2000 Board decision 
or file another claim pertaining to a psychiatric disability 
until March 4, 2003, when he requested that his previously 
denied claim for service connection for schizophrenia be 
reopened and granted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 4, 2003 
for service connection for schizoaffective disorder with 
bipolar features have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the veteran has not been provided with 
specific notice pursuant to VCAA as to what evidence was 
required for him to substantiate his claim of entitlement to 
an effective date earlier than March 4, 2003 for the grant of 
service connection for schizoaffective disorder with bipolar 
features.  Such a procedural defect is cured, however, in the 
circumstances of this case.  The nature of this case depends 
upon consideration of evidence already contained in the 
claims file.  There is no dispute as to the date of receipt 
of the relevant documents in the file.  Accordingly, there is 
no reasonable possibility that any additional notice would 
aid the veteran in substantiating his claim.  The veteran's 
argument is not that additional records exist but rather that 
an earlier effective date is warranted because he started 
fighting for compensation in 1990.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to an effective date earlier than March 
4, 2003 for the grant of service connection for 
schizoaffective disorder with bipolar features

The veteran is essentially claiming entitlement to an 
effective date in 1990 for an award of service connection for 
schizoaffective disorder with bipolar features.  

In this case, the basic facts are not in dispute.  The 
veteran's original claim for service connection for a chronic 
undifferentiated schizophrenia was denied in an April 1993 
rating decision.  The veteran appealed the April 1993 
decision; and service connection for an acquired psychiatric 
disorder was denied in an August 1997 Board decision.  

After a motion for reconsideration of the August 1997 Board 
decision was denied in February 1998, the veteran appealed 
the August 1997 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion to remand the appeal to the Board, the Court in April 
1999 issued an order granting the motion, and the Board 
decision was vacated.  

After additional development was completed, service 
connection for an acquired psychiatric disorder was again 
denied in an April 2000 Board decision.  A motion for 
reconsideration of the April 2000 Board decision was denied 
in September 2000.  The veteran did not appeal the April 2000 
Board decision.

On March 4, 2003, the RO received the veteran's request that 
his previously denied claim for service connection for 
schizophrenia be reopened and granted.  In January 2004, the 
RO granted service connection for schizoaffective disorder 
with bipolar features and assigned a 100 percent evaluation 
effective March 4, 2003.  The veteran appealed the January 
2004 decision with respect to the effective date assigned.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on March 4, 2003.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

It is noteworthy that the April 2000 Board decision was not 
appealed, and is final based on the evidence of record at the 
time of that decision.  In the absence of clear and 
unmistakable error, it is a bar to an effective date of 
service connection prior to the date of that decision.  38 
U.S.C.A. § 7105.  

Since the veteran's schizoaffective disorder with bipolar 
features had its onset in service, service connection was 
established.  It does not follow, however, that because 
service connection is warranted that the effective date of 
service connection be the date he filed his original claim, 
because doing so would render meaningless many of the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Indeed, in Sears, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that pursuant to 
38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid 
gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was 
the date the reopened claim was received.  Id. at 1332.

In addition, an effective date of an award of service 
connection is not based on the earliest medical evidence 
showing a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Here, the record reflects that the veteran 
did not file a formal or informal application to reopen a 
claim of service connection prior to March 4, 2003, and 
indeed, the record is devoid of any evidence of another claim 
pertaining to a psychiatric disability until the RO received 
the veteran's request to reopen his claim for schizophrenia 
on March 4, 2003.  

Accordingly, as March 4, 2003, is the date the veteran first 
requested that his claim be reopened; a preponderance of the 
evidence is against an effective date prior to March 4, 2003 
for service connection for schizoaffective disorder.


ORDER

Entitlement to an effective date earlier than March 4, 2003 
for the grant of service connection for schizoaffective 
disorder with bipolar features is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


